         Case 1:20-cv-04708-LGS Document 26 Filed 08/31/20 Page 1 of 2




August 26, 2020

VIA ECF

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    Sakellarides v. The Colored Girls, LLC, 1:20-cv-4708 (LGS)


Dear Judge Schofield:

        We represent Plaintiff Eva Sakellarides (“Plaintiff”) in the above-captioned case and
write in opposition to Defendant The Colored Girls, LLC (“Defendant”)’s motion to compel
discovery. [Dkt. #24]

        As a preliminary matter, Defendant’s discovery motion violates Section III.C.3 of the
Court’s Individual Rules and Procedures because Defendant’s counsel failed to contact
Plaintiff’s counsel via telephone in an effort to resolve the dispute. For that reason alone,
Defendant’s motion should be DENIED.

        With respect to the merits, Plaintiff respectfully avers that he is in full compliance with
the Court’s order, dated August 12, 2020 [Dkt. #12], as it pertains to discovery. The relevant
portion of the Court’s Order directs that Plaintiff “shall produce to Defendant records reflecting
licensing fees Plaintiff has received for this photograph or similar photographs.” On August 25,
2020, at 9:00 p.m., Plaintiff produced the relevant invoices for the Photograph at issue. Attached
as Exhibit A is one of the invoices, which includes written terms governing the scope and use of
the license (e.g., “[f]or any publication or extra pages spread, usage to be re-negotiated with the
photographer”).

        Defendant’s assertion that the invoices do not constitute licensing agreements is simply
incorrect. Defendant appears to be elevating form over substance. Under Second Circuit law,
the terms of a licensing agreement which govern the use of a photograph may be memorialized
through an invoice for payment. See, e,.g., Crescent Publ'g Grp., Inc. v. Playboy Enterprises,
Inc., 246 F.3d 142, 144 (2d Cir. 2001) (“The invoice, which provides the terms of
the licensing agreement, explicitly provides that ‘All Re–Use Or Syndication Must Be
Negotiated.’); see also Wu v. Pearson Educ., Inc., 277 F.R.D. 255, 261 (S.D.N.Y. 2011)
(“licensing agreements would frequently contain a list of photographs that Pearson was licensing
from the same photo bureau on a single invoice. In addition to a list of photographs, the front of
         Case 1:20-cv-04708-LGS Document 26 Filed 08/31/20 Page 2 of 2



the invoice would typically list certain details regarding the publication, such as its name and
author, and then specify a print run, the number of copies of the book that Pearson was licensed
to print. On the back of the invoice would typically be listed pre-printed standard terms. When
Pearson entered into licensing agreements with individual photographers, the agreements would
be of varying degrees of formality”); Michael Grecco Photography, Inc. v. Everett Collection,
Inc., 589 F. Supp. 2d 375, 380 (S.D.N.Y. 2008), order vacated in part on reargument sub
nom. Grecco v. Everett Collection, No. 07 CIV 8171(CM)(JCF), 2009 WL 969928 (S.D.N.Y.
Apr. 7, 2009) (“Taken together, the invoices and the corresponding ‘Terms and Conditions’ in
force on the date of the invoice constitute the licensing agreements between Grecco and the
studios/networks.”).

         Here, Plaintiff has produced the documents in her possession that are responsive to the
Court’s order of August 12, 2020, namely “records reflecting licensing fees Plaintiff has received
for this photograph.” [Dkt. #12] Accordingly, Plaintiff respectfully submits that she cannot be
compelled to produce documents that she does not have. Williams v. Bank Leumi Tr. Co. of New
York, No. 96-cv-6695(LMM-AJP), 1999 WL 375559, at *1 (S.D.N.Y. June 7, 1999) (“the Court
cannot compel a party to produce documents that he does not possess”).

       Based on the foregoing, Plaintiff respectfully submits that Defendant’s motion to compel
discovery should be DENIED.


                                                    Respectfully Submitted,

                                                    s/richardliebowitz/
                                                    Richard Liebowitz

                                                    Counsel for Plaintiff


     By September 7, 2020, Plaintiff shall produce any further documents reflecting licensing
     fees Plaintiff has received for this photograph or similar photographs. If no such
     documents are produced, this will be deemed an admission that no such fees were
     earned.

     The Clerk of Court is respectfully directed to close the open motion at Dkt. 23.

     SO ORDERED

     Dated: August 31, 2020
            New York, New York




                                                2
